In re State of Louisiana; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “I”, No. 376-479; to the Court of Appeal, Fourth Circuit, No. 95KW-0185.
Writ granted. The rulings of the trial court regarding jurors David Watkins and Linden Morgan are reversed and set aside.
*659The trial court is instructed to excuse jurors David Watkins and Linden Morgan for cause and reinstate the State’s peremptory challenges as to each of these jurors.
WATSON, J., would deny the writ.